Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
This application is a 371 of PCT/JP2019/013926.
The amendment filed on November 23, 2021 has been entered.
Claims 1 and 3-10 are pending.

Election/Restrictions
Applicant's election with traverse of Group I with a species election of SEQ ID NO:2 as the parent hydrolase, an ethyl group as the R group of Formula (I) and Formula (II), and modification of five consecutive residues DATRG in the reply filed on November 23, 2021 is acknowledged.  The traversal is on the ground(s) that Group VII should be rejoined with Group I and also that all pending claims should be rejoined since unity of invention is present.  This is partially found persuasive.
Claim 1 has been amended to recite a hydrolase consisting of the amino acid sequence of SEQ ID NO:2 and excludes the hydrolase of SEQ ID NO:4 or 6 and variants thereof.   The technical feature linking Groups I, IV, VII, and X is a hydrolase consisting of the amino acid sequence of SEQ ID NO:2.  This technical feature is free of the prior art and has unity of invention.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Groups I, IV, VII, and X as set forth in the Office action mailed on June 23, 2021 is hereby withdrawn and claims 3-
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
However, Groups V-VI, VIII-IX, and XI-XII do not have unity of invention with Groups I, IV, VII, and X because there is no technical feature common among all the groups.  The technical feature of Groups I, IV, VII and X is a hydrolase having the amino acid sequence of SEQ ID NO:2.  The technical feature of Groups V, VIII, and XI is a hydrolase of SEQ ID NO:4 and variants thereof. The technical feature of Groups VI, IX, and XII is a hydrolase of SEQ ID NO:6 and variants thereof.  As discussed in the Lack of Unity mailed on June 23, 2021.  "alpha/beta hydrolase [Pseudonocardia dioxanivorans]" (WP_013673631, [online], National Center for Biotechnology Information, 18 May 2013 - form PTO-1449) disclose a hydrolase that is identical to SEQ ID NO:4 of the instant application (page 1). "alpha/beta hydrolase [Microbacterium chocolatum]" (WP_053548180, [online], January 2015 - form PTO-1449) disclose a hydrolase that is identical to SEQ ID NO:6 of the instant application (page 1).  Therefore, the technical feature linking the inventions of Groups V, VIII, and XI and the technical feature liking the inventions of Groups VI, IX, and XII does not 
Applicant argues that the Requirement for Restriction fails to meaningfully indicate why the identified species are not so linked.  This is not found persuasive.  The shared technical feature of the hydrolase variants of SEQ ID NO:2 is a hydrolase having at least 90%, 95%, or 98% (five amino acid modifications) sequence identity to SEQ ID NO:2.  The shared technical feature of the hydrolase variants of SEQ ID NO:4 is a hydrolase having at least 90%, 95%, 98% (five amino acid modifications), or 100% sequence identity to SEQ ID NO:4.  The shared technical feature of the hydrolase variants of SEQ ID NO:6 is a hydrolase having at least 90%, 95%, 98% (five amino acid modifications), or 100% sequence identity to SEQ ID NO:4.  As discussed in the Requirement for Restriction mailed on June 23, 2021, the species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: “Alpha/beta hydrolase {ECO:0000313| EMBL:OZC62876.1}” (A0A259Y6X7, [online], UniProtKB, 28 February 2018 - form PTO-1449) discloses a hydrolase having 98% sequence identity to SEQ ID NO:2 of the instant application (page 1).  "alpha/beta hydrolase [Pseudonocardia dioxanivorans]" (WP_013673631, [online], National Center for Biotechnology Information, 18 May 2013 - form PTO-1449) disclose a hydrolase that is identical to SEQ ID NO:4 of the instant application (page 1). "alpha/beta hydrolase [Microbacterium chocolatum]" (WP_053548180, [online], January 2015 - form PTO-1449) disclose a hydrolase that is identical to SEQ ID NO:6 of the instant application (page 1).  Therefore, the technical feature linking the species does not constitute a 
The requirement is still deemed proper and is therefore made FINAL.
For claims 5-6 and 9, examination is limited to the elected invention: a method of using variants of SEQ ID NO:2.  

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2022 and December 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Improper Markush Grouping Rejection
Claims 5-6 and 9 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush 
In the instant case, the Markush grouping of a method of using a polypeptide and polynucleotide/cell comprising said polynucleotide are improper because the alternatives defined by the Markush grouping do not share a single structural similarity for the following reasons: polypeptides, which are composed of amino acids, and cells, which are living organism, and polynucleotides comprised in the cells, which are composed of purine and pyrimidine units, are structurally distinct molecules; any relationship between a polynucleotide and polypeptide is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide.  Therefore, they are not members of the same recognized physical or chemical class or the same art-recognized class; are not considered to be functionally equivalent; and do not share both a substantial structural feature that flows from the substantial structural feature.    
 single claim in fact share a single structural similarity.
	 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (Step 1: YES).  The claim(s) recite(s) a polypeptide consisting of the amino acid sequence of SEQ ID NO:2. This judicial exception is not integrated into a practical application because the claims encompass a polypeptide that is structurally identical to the naturally occurring Rhodococcus sp. D32 hydrolase of SEQ ID NO:2.  The claims also recite a polynucleotide encoding the hydrolase of SEQ ID NO:2, vector comprising said polynucleotide, and a cell comprising said vector. This judicial exception is not integrated into a practical application because the claims encompass a polynucleotide and a cell that is structurally identical to the naturally occurring Rhodococcus sp. D32 cell comprising a polynucleotide encoding the hydrolase of SEQ ID NO:2.     Because there is no difference in characteristics 
	 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and claims 6 and 9 depending therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: polypeptide of (b).  Claim 1 recites the limitation “polypeptide of the following (a), (c), (d), or (e)” and fails to recite element (b).  

Claim 9 recites the limitation hybridizes… under stringent conditions”.  The metes and bounds of the limitation in the context of the above claim are not clear.  While “stringent conditions” are disclosed in the specification (paragraph [0054]), it is unclear as to which of these conditions, if any, are meant as being a “stringent condition”.  Therefore, it is not clear to the Examiner as to what hybridization conditions are encompassed in the phrase.  Examiner requests clarification of the above phrase by amending the phrase to recite a specific stringent condition.  For examination purposes, the above limitation has been interpreted as encompassing any hybridization condition.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' Regarding claim 9, the limitation of the hybridization condition is indefinite, see the 112(b) rejection above.  Therefore, the limitation has been interpreted as encompassing a polynucleotide that hybridizes to a complementary strain of SEQ ID NO:1 under any hybridization condition.  The claims have been broadly interpreted to encompass a method of producing (1S,2S)-1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid by contacting dialkyl 2-vinylcyclopropane-1,1-dicarboxylic acid with (A) any polypeptide having an amino acid sequence resulting from any 1-5 amino acid modifications or any polypeptide having at least 90-95% sequence identity to SEQ ID NO:2, wherein the polypeptide catalyzes the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to Anti isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid is equal to or less than 0.2%, (B) a microorganism producing said polypeptide of (A), or (C) a microorganism/cell transformed with any polynucleotide having a nucleic acid consisting of a base sequence resulting from modification of any 1-15 bases in the base sequence of SEQ ID NO:1, a nucleic acid sequence consisting of a base sequence having at least 98% sequence identity to SEQ ID NO:1, or a nucleic acid sequence having a base sequence that  hybridizes with any complementary strand of any length of SEQ ID NO:3 (A) a genus of polypeptides having unknown structure but having the function of catalyzing the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to Anti isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid is equal to or less than 0.2%, (B) genus of cells/microorganism comprising said polypeptide of (A), or (C) genus of polynucleotides having unknown structure, wherein the encoded polypeptide catalyzes the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to Anti isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid is equal to or less than 0.2%
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, 
The recitation of “catalyzes the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to Anti isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid is equal to or less than 0.2%” fails to provide a sufficient description of the genus as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The function of the polypeptide having the amino acid sequence SEQ ID NO:2 is a hydrolase.  However, the specification nor the prior art disclose variants of SEQ ID NO:2 having the function of catalyzing the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to Anti isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid is equal to or less than 0.2%.  The specification is limited to one representative species, a method of producing (1S,2S)-1-alkoxycarbonyl-
Further, with the aid of a computer, one of skill in the art could identify all of the polynucleotides or polypeptides having 90-98% sequence identity with SEQ ID NO:1 or 2, respectively, or variants of SEQ ID NO:1 or 2 having one or more nucleic acid modifications or one or more amino acid modifications.  However, there is no teaching regarding which amino acids or which 2-10% of the nucleic acids or amino acids can vary from SEQ ID NO:1 or 2 and result in a polypeptide or encoded polypeptide having 
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme and a polynucleotide encoding said enzyme, and there is no disclosure of the domains responsible for the function of catalyzing the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to Anti isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid is equal to or less than 0.2% or a cell transformed with a polynucleotide encoding the hydrolase having the amino acid sequence of SEQ ID NO:2, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides/encoded polypeptides expected to have the same or similar tertiary structure, there is not general knowledge in the art about the function of catalyzing the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in 
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 5-6 and 9. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 5-6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing (1S,2S)-1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid by contacting dialkyl 2-vinylcyclopropane-1,1-dicarboxylic acid with the hydrolase having the amino 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' Regarding claim 9, the limitation of the hybridization condition is indefinite, see the 112(b) rejection above.  (A) any polypeptide having an amino acid sequence resulting from any 1-5 amino acid modifications or any polypeptide having at least 90-95% sequence identity to SEQ ID NO:2, wherein the polypeptide catalyzes the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to Anti isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid is equal to or less than 0.2%, (B) a microorganism producing said polypeptide of (A), or (C) a microorganism/cell transformed with any polynucleotide having a nucleic acid consisting of a base sequence resulting from modification of any 1-15 bases in the base sequence of SEQ ID NO:1, a nucleic acid sequence consisting of a base sequence having at least 98% sequence identity to SEQ ID NO:1, or a nucleic acid sequence having a base sequence that  hybridizes with any complementary strand of any length of SEQ ID NO:3 under any hybridization condition, wherein the encoded polypeptide catalyzes the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to Anti isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid is equal to or less than 0.2%.  Therefore, the claims are drawn to a method of producing (1S,2S)-1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid by contacting dialkyl 2-vinylcyclopropane-1,1-dicarboxylic acid with (A) any polypeptide having unknown (B) cells/microorganism comprising said polypeptide of (A), or (C) any polynucleotide having unknown structure, wherein the encoded polypeptide catalyzes the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to Anti isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid is equal to or less than 0.2%
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides and polynucleotides.  In the instant case, the specification is limited to a method of producing (1S,2S)-1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid by contacting dialkyl 2-vinylcyclopropane-1,1-dicarboxylic acid with the hydrolase having the amino acid sequence of SEQ ID NO:2 and having the function of catalyzing the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to Anti isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid is equal to or less than 0.2% or a cell transformed with a polynucleotide encoding the hydrolase having the amino acid sequence of SEQ ID NO:2
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.

In the absence of: (a) rational and predictable scheme for making any variants of SEQ ID NO:1 or 2 having unknown structure having the function of catalyzing the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to Anti isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid is equal to or less than 0.2%, and (b) a correlation between structure and the function of having the function of catalyzing the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to Anti isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid is equal to or less than 0.2%, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polynucleotides or polypeptides to determine which encoded polypeptides or polypeptides have the function of catalyzing the reaction of Formula (I) to Formula (II) 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the encoded amino acid or the amino acid sequence of the variant hydrolase determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptides having the function of catalyzing the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to Anti isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid is equal to or 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to the teaching of a method of producing (1S,2S)-1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid by contacting dialkyl 2-vinylcyclopropane-1,1-dicarboxylic acid with the hydrolase having the amino acid sequence of SEQ ID NO:2 and having the function of catalyzing the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to Anti isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid is equal to or less than 0.2% or a cell transformed with a polynucleotide encoding the hydrolase having the amino acid sequence of SEQ ID NO:2.   However, the speciation fails to provide any information as to (1) specific substrates associated with any polypeptide having at least 90-98% sequence identity to SEQ ID NO:2 and having the function of catalyzing the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to Anti isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid is equal to or less than 0.2%, or (2) structural elements required in a polypeptide having the function of catalyzing the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Relevant Art

The prior art does not teach a hydrolase having the amino acid sequence of SEQ ID NO:2.  Although “Alpha-beta hydrolase {ECO:0000313 EMBL:OZC62876.1}” A0A259Y6X7. UniProtKB – form PTO-1449) discloses a hydrolase having 99% sequence identity to SEQ ID NO:2 of the instant application, there is no teaching or suggestion that said hydrolase has the function of catalyzing the reaction of Formula (I) to Formula (II) recited in claim 5 with a production ratio of Syn isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid in Formula (II) to Anti isomer of the 1-alkoxycarbonyl-2-vinylcyclopropane carboxylic acid is equal to or less than 0.2%.   

Conclusion

	Claims 1 and 3-10 are pending.

	Claims 1, 3, and 5-9 are rejected.

Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                    


Sequence alignment between the hydrolase of SEQ ID NO:2 of the instant application and the hydrolase of  “Alpha-beta hydrolase {ECO:0000313 EMBL:OZC62876.1}” A0A259Y6X7. UniProtKB.

A0A259Y6X7_9NOCA
ID   A0A259Y6X7_9NOCA        Unreviewed;       354 AA.
AC   A0A259Y6X7;
DT   20-DEC-2017, integrated into UniProtKB/TrEMBL.
DT   20-DEC-2017, sequence version 1.
DT   07-APR-2021, entry version 7.
DE   SubName: Full=Alpha/beta hydrolase {ECO:0000313|EMBL:OZC62876.1};
GN   ORFNames=CH267_00405 {ECO:0000313|EMBL:OZC62876.1};
OS   Rhodococcus sp. 06-621-2.
OC   Bacteria; Actinobacteria; Corynebacteriales; Nocardiaceae; Rhodococcus.
OX   NCBI_TaxID=2022500 {ECO:0000313|EMBL:OZC62876.1, ECO:0000313|Proteomes:UP000216115};
RN   [1] {ECO:0000313|EMBL:OZC62876.1, ECO:0000313|Proteomes:UP000216115}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=06-621-2 {ECO:0000313|EMBL:OZC62876.1,
RC   ECO:0000313|Proteomes:UP000216115};
RA   Savory E.A., Fuller S.L., Weisberg A.J., Thomas W.J., Gordon M.I.,
RA   Stevens D.M., Creason A.L., Belcher M.S., Wiseman M., Putnam M.L.,
RA   Grunwald N.J., Chang J.H.;
RT   "Evolutionary transitions between beneficial and phytopathogenic
RT   Rhodococcus challenge disease management.";
RL   Submitted (JUL-2017) to the EMBL/GenBank/DDBJ databases.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:OZC62876.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; NOYA01000001; OZC62876.1; -; Genomic_DNA.
DR   EnsemblBacteria; OZC62876; OZC62876; CH267_00405.
DR   Proteomes; UP000216115; Unassembled WGS sequence.
DR   GO; GO:0016787; F:hydrolase activity; IEA:UniProtKB-KW.
DR   InterPro; IPR029058; AB_hydrolase.
DR   InterPro; IPR000073; AB_hydrolase_1.
DR   Pfam; PF12697; Abhydrolase_6; 1.
DR   SUPFAM; SSF53474; SSF53474; 1.
PE   4: Predicted;
KW   Hydrolase {ECO:0000313|EMBL:OZC62876.1}.
FT   DOMAIN          33..339
FT                   /note="AB hydrolase-1"
FT                   /evidence="ECO:0000259|Pfam:PF12697"
SQ   SEQUENCE   354 AA;  38015 MW;  510E3891DB077961 CRC64;

  Query Match             99.1%;  Score 1866;  DB 210;  Length 354;
  Best Local Similarity   98.9%;  
  Matches  349;  Conservative    3;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MNLPPGVRSVTTQTSRLRLHHLEAGPVDGVPLVLVHGNLSSGRFYEDVMPALAKTYRVIA 60
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||:||||
Db          2 MNLPPGVRSVTTQTSRLRLHHLEAGPVDGVPLVLVHGNLSSGRFYEDVMPALAKTHRVIA 61

Qy         61 PDMRGFGDSERVTLDATRGLADWADDIAALLEALDIDQAPHLLGWSTGAGAITRYVLDGR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 PDMRGFGDSERVTLDATRGLADWADDIAALLEALDIDQAPHLLGWSTGAGAITRYVLDGR 121

Qy        121 TAASLTLMDPVPPYGFVGMHADGTPWFSDYAGCGAGVMNTEFTERIAAGDRSTDSLASPR 180
              ||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||||


Qy        181 NVAAGFWGEAPPISQERVDVLIDELLKTWVSEDNFPGSVVPSKNWPGIAPGTTGILNALS 240
              |||||||||||||||||||||||||||||||||||||||:||:|||||||||||||||||
Db        182 NVAAGFWGEAPPISQERVDVLIDELLKTWVSEDNFPGSVLPSENWPGIAPGTTGILNALS 241

Qy        241 PKYCDWSRITELGSKPPIMWIQGGQDDVISNASHNDPATLGAAGLIPGWPGEDVCPAQPM 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 PKYCDWSRITELGSKPPIMWIQGGQDDVISNASHNDPATLGAAGLIPGWPGEDVCPAQPM 301

Qy        301 ITQIRDVLQAYEDAGGRTRTEWFEASHHLPMIEEPDRWLQAVSSFVAEADAIA  353
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        302 ITQIRDVLQAYEDAGGRTRTEWFEASHHLPMIEEPDRWLQAVSSFVAEADAIA  354